EXHIBIT 10(e)(22)


SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION


MISSISSIPPI POWER COMPANY


Only non-employee directors are compensated for service on the Board of
Directors (the "Board") of Mississippi Power Company.


At the election of the director, all or a portion of the cash retainer may be
payable in common stock of The Southern Company, all or a portion of the total
cash compensation may be deferred under the Deferred Compensation Plan, and all
of the stock retainer may be deferred under the Deferred Compensation Plan until
membership on the Board is terminated.  There is no pension plan for
non-employee directors.


During 2009 and prior to April 1, 2010, the pay components are as follows:





 
· Annual Cash Retainer Fee:
 
$12,000 per year (paid quarterly)
 
· Quarterly Stock Retainer Fee:
 
85 shares of common stock of The Southern Company
 
· Meeting Fees:
$1,200 for each Board meeting attended, and $1,000 for each committee meeting
attended.



Effective April 1, 2010, the pay components are as follows:





 
· Annual Cash Retainer Fee:
 
$22,000 per year (paid quarterly)
 
· Annual Stock Retainer Fee:
 
$19,500 per year payable in shares of common stock of The Southern Company (paid
quarterly)
 
· Meeting Fees:
If more than five meetings of the Board are held in a calendar year, $1,200 will
be paid for participation in each meeting of the Board beginning with the sixth
meeting.






